IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               September 21, 2012 Session

   METROPOLITAN GOVERNMENT OF NASHVILLE AND DAVIDSON
          COUNTY, TENNESSEE v. JAMES E. BROWN

                Appeal from the Chancery Court for Davidson County
                   No. 11340IV    Russell T. Perkins, Chancellor


              No. M2012-00354-COA-R3-CV - Filed September 28, 2012


Defendant in suit to recover property taxes appeals from the trial court’s grant of summary
judgment to Plaintiff. Finding no error, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which P ATRICIA J. C OTTRELL,
P. J., M. S., and A NDY D. B ENNETT, J., joined.

James E. Brown, Madison, Tennessee, Pro Se.

J. Brooks Fox, Assistant Metropolitan Attorney; Christopher M. Lackey, Assistant
Metropolitan Attorney, Nashville, Tennessee, for the appellee, Metropolitan Government of
Nashville and Davidson County, Tennessee.

                                         OPINION

        On March 11, 2011, the Metropolitan Government of Nashville and Davidson County
filed suit against James E. Brown to recover property taxes for the years 2007 and 2009 on
property owned by Mr. Brown and located at 929 30th Avenue, North. Mr. Brown appeals
from Chancery Court’s grant of summary judgment to the Metropolitan Government.

       Mr. Brown acquired the property at issue when he purchased it at a tax sale. His
purchase of the property and title thereto is memorialized in a Final Decree Confirming Sale
in case No. 08-572-I, Chancery Court for Davidson County, Tennessee, entered March 25,
2010. Pertinent to the issues in this appeal, the decree states:
               It is, therefore, ORDERED by the Court that the Motion to Confirm be,
        and the same hereby is, granted. All rights, title and interest of the
        Defendant(s) ESTATE & HEIRS OF: EARLINE WHITTESEY and any and
        all unknown heirs-at-law or devisees, and of all other interested parties to this
        suit and to said parcel of land be divested out of them and be vested into the
        purchaser(s) JAMES E. BROWN, subject to the equity of redemption.

                 In the names of the parties, the Clerk and Master will make,
        acknowledge for registration and deliver to said purchaser a deed conveying
        all the right, title and interest of all the parties to this suit to the purchaser(s)
        in and to said tract of land or will give the purchaser(s), if preferred, a certified
        copy of this Final Decree for registration. This Final Decree shall convey good
        title to the tax sale purchaser(s) against any conveyance of the property while
        it was under the jurisdiction and control of the Chancery Court, after the
        Decree for sale was entered, but prior to this Final Decree being signed and
        available for recording by the tax sale purchaser. Tenn. Code Ann. § 66-3-
        101.

The March 25, 2010 decree was not appealed; a certified copy was recorded in the Davidson
County Register’s Office on April 30, 2010.

       Mr. Brown raises fourteen issues on appeal, each of which is predicated upon his
contention that the Metropolitan Government did not have the ability to convey title to the
property to him and, consequently, the March 25, 2010 Final Decree is void.

        The fact that Mr. Brown is the owner of the property at at 929 30th Avenue, North,
and the manner in which he became the owner are not at issue in this appeal; the sole issue
is Mr. Brown’s liability for 2007 and 2009 taxes on the property. The March 25, 2010 decree
is final and is res judicata as to all issues which were or could have been raised in that
proceeding, including any issue Mr. Brown wished to press regarding Metro’s ability to
convey the property to him.1


        1
            Res judicata is a claim preclusion doctrine. Massengill v. Scott, 738 S.W.2d 629, 631 (Tenn.
1987). Under the doctrine, a final judgment on the merits rendered by a court of competent jurisdiction
concludes the rights of the parties and their privies. Richardson v. Tenn. Bd. of Dentistry, 913 S.W.2d 446,
459 (Tenn. 1995). The doctrine bars a subsequent action between the parties that involves the same claim
or cause of action. Id. It prohibits multiple lawsuits with respect to issues which were or could have been
litigated in the prior suit. Massengill, 738 S.W.2d at 631. Accordingly, res judicata applies not only to
issues that were raised and adjudicated in the prior lawsuit, but to “all claims and issues which were relevant
and which could reasonably have been litigated in a prior action.” Am. Nat’l Bank & Trust Co. of
                                                                                                  (continued...)

                                                     -2-
        This appeal is from a grant of summary judgment. In such proceedings, the moving
party is entitled to summary judgment only if the “pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits . . . show that there is no
genuine issue as to any material fact and that the moving party is entitled to judgment as a
matter of law.” Tenn. R. Civ. P. 56.04; accord Penley v. Honda Motor Co., 31 S.W.3d 181,
183 (Tenn. 2000). The moving party has the burden of persuading the court that no genuine
issue of material fact exists and that the movant is entitled to judgment as a matter of law.
Staples v. CBL & Assocs., Inc., 15 S.W.3d 83, 88 (Tenn. 2000); McCarley v. Quality Food
Serv., 960 S.W.2d 585, 588 (Tenn. 1998); Byrd v. Hall, 847 S.W.2d 208, 215 (Tenn. 1993).
If the moving party fails to make this showing, the motion for summary judgment fails.
Staples, 15 S.W.3d at 88; McCarley, 960 S.W.2d at 588. If the movant meets its burden, then
the nonmoving party “is required to produce evidence of specific facts establishing that
genuine issues of material fact exist.” Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 84
(Tenn. 2008)(citing McCarley, 960 S.W.2d at 588).2

       Our review of a trial court’s ruling on a motion for summary judgment is a question
of law; consequently, we review the record de novo with no presumption of correctness.
Bain v. Wells, 936 S.W.2d 618, 622 (Tenn. 1997). We take the strongest view of the
evidence in favor of the nonmoving party, allowing all reasonable inferences in its favor and
discarding all countervailing evidence. Shadrick v. Coker, 963 S.W.2d 726, 731 (Tenn.
1998) (citing Byrd, 847 S.W.2d at 210–11).

       In support of its motion, the Metropolitan Government filed, inter alia, the affidavits
of Debra Walling, Deed Manager for the Davidson County Property Assessor, and Gerald
Grigsby, Deputy Trustee, and a statement of undisputed facts. The affidavit of Ms. Walling
attested that Mr. Brown was the current owner of the property and that there had been no
appeals of the assessments for 2007 and 2009. Mr. Grigsby’s affidavit attested that the 2007
and 2009 property taxes were unpaid. The statement of undisputed material facts asserted

       1
           (...continued)
Chattanooga v. Clark, 586 S.W.2d 825, 826 (Tenn. 1979).
       2
            The non-moving party may accomplish this by:

       (1) pointing to evidence establishing material factual disputes that were over-looked or
       ignored by the moving party; (2) rehabilitating the evidence attacked by the moving party;
       (3) producing additional evidence establishing the existence of a genuine issue for trial; or
       (4) submitting an affidavit explaining the necessity for further discovery pursuant to Tenn.
       R. Civ. P., Rule 56.06.

Martin, 271 S.W.3d at 84.


                                                   -3-
only that Mr. Brown was the owner of the property, citing Ms. Walling’s affidavit, and that
the 2007 and 2009 taxes were unpaid, citing Mr. Grisby’s affidavit. In response to the
motion, Mr. Brown filed a six page document styled “DEFENDANT’S STATEMENT OF
MATERIAL FACTS AS TO WHICH THERE IS NO GENUINE ISSUE (and Response to
Plaintiff’s Statement of Undisputed Facts)”, a document styled “DEFENDANT’S
RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY
JUDGMENT AND RENEWED MOTION FOR SUMMARY JUDGMENT”, a document
styled “”CASE LAW FACT SHEET VOID JUDGMENTS AND ORDERS”, and his own
affidavit. Mr. Brown later filed a Notice of Supplemental Authority, citing the court to Tenn.
Code Ann. § 26-5-108.

       The material filed by the Metropolitan Government in support of the motion showed
that Mr. Brown was the owner of the property and that the taxes were not paid; this was
sufficient to require Mr. Brown to produce evidence of specific facts showing that genuine
issues of material fact exist. We have reviewed the materials filed in response to the motion
and they simply do not create an issue of fact relative to the claim of the Metropolitan
Government for 2007 and 2009 taxes. Rather, the materials are argumentative and are
intended to show that the Metropolitan Government did not have the ability to transfer the
property to Mr. Brown. As noted above, any issue relative to the transfer of the property was
resolved in the earlier proceeding and, in addition to being res judicata, would not be
material to the case at hand. Summary judgment was properly granted.

                                            Conclusion

       For the foregoing reasons, the judgment of the Chancery Court is affirmed.




                                           ___________________________________
                                           RICHARD H. DINKINS, JUDGE




                                             -4-